Citation Nr: 1735926	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  97-07 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to special monthly compensation (SMC) based on housebound status from August 1, 2009.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Virginia Girard Brady, Attorney


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to August 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision (SMC) by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri and a February 2011(hypertension, TDIU) rating decision by the Lincoln, Nebraska RO.  The case is now under the jurisdiction of the Lincoln, Nebraska RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of VA medical treatment records shows that the Veteran reported that he received Social Security Disability Income (SSDI).  On remand, all SSA records must be requested.  38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159 (c); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

In addition, the record indicates that the Veteran participated in the VA Vocational Rehabilitation and Education program.  Such records may be relevant to the issues on appeal; and therefore, the records must be requested.

In November 2016, the Board remanded the Veteran's case, in part, to obtain a VA opinion concerning whether hypertension had its onset in service or is etiologically related to active service.  A VA opinion was provided in February 2017.  The VA examiner opined that the condition claimed was "less likely than not" incurred in or caused by the claimed in-service injury, event or illness.  The rationale for the opinion was that the examiner was unable to "find any elevated recordings of the Veteran's blood pressure."  It was noted that the first recording of elevated blood pressure and first treatment was in November 1992.  The Board finds that the February 2017 VA examiner's opinion is inadequate.  The VA examiner did not address the blood pressure reading of 186/90 in an April 1971 private hospital record dated during the Veteran's period of active service, the elevated blood pressure reading of 130/90 in March 1971, or the blood pressure reading of 140/100 in October 1972.  Therefore, a new VA addendum opinion is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the issues of entitlement to SMC based on housebound status from August 1, 2009 and entitlement to TDIU are inextricably intertwined with the remanded issue of entitlement to service connection for hypertension.  Further, the Board finds that a VA opinion is required concerning the functional impact of the Veteran's service-connected disabilities on his occupational functioning.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's records from the Social Security Administration.  Document any response in the claims folder and notify the Veteran accordingly.

2.  Request the Veteran's Vocational Rehabilitation and Employment folder and associate the records with the claims folder.

3.  Ask a suitably qualified examiner to provide an addendum opinion addressing the etiology of the Veteran's hypertension.  The claims folder must be made available to the examiner.  After a review of the claims folder, the examiner must address the following:

*Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset in service, or is otherwise related to active service.

*Is it at least as likely as not (50 percent or greater probability that the Veteran's hypertension was proximately due to or aggravated by the service-connected diabetes mellitus.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

Rationale for all medical opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  The examiner should discuss the blood pressure readings of 186/90 in April 1971, 130/90 in March 1971, 140/100 in October 1972, and 148/64 in January 1982 and the Veteran's statements that he was told he had high blood pressure during active service.

4.  Following readjudication of the issue of service connection for hypertension, forward the claims file to a suitably qualified VA examiner concerning the claim of entitlement to a TDIU.  The claims folder must be made available for review and the examiner must note that the claims folder was reviewed. 

Following a review of the claims folder, the examiner is asked to opine as to the impact of all of the Veteran's service-connected disabilities, considered in combination, on his occupational functioning , consistent with his educational and occupational experience. 

Rationale must be provided for any opinion reached.

5.  Thereafter, following completion of any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




